DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/2/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Other Documents are not provided in a format including a column for the examiner’s initials indicating that each reference has been considered.  As stated in MPEP 609.04(a)(I): “37 CFR 1.98(a)(1) requires that the list must include a column that provides a space next to each document listed in order to permit the examiner to enter his or her initials next to the citations of the documents that have been considered by the examiner. This provides a notification to the applicant and a clear record in the application to indicate which documents have been considered by the examiner in the application.”
The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1, 7, 12 are objected to because of the following informalities:  The phrase “other two said sensors” is missing a leading article.  Appropriate correction is required.
Claims 1, 8, 12 are objected to because of the following informalities:  The phrase “making weighted average of intensities of light signals” should be “making a weighted average of intensities of light signals” or “making weighted averages of intensities of light signals”.  Appropriate correction is required.
Claims 1, 7-8, 10, 12, 19 are objected to because of the following informalities:  The sensor which images near infrared fluorescent light is recited using different phrasing throughout the claims, such as “said sensor imaging said near infrared fluorescent light” and “said sensor that images said near infrared fluorescent light” in Claim 1.  For clarity, each recitation of this element in Claims 1, 7-8, 10, 12, 19 should include the same phrasing.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:   The phrase “make determination and perform corresponding operation” should be “make a determination and perform a corresponding operation” or similar.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:   The phrase “said light filters screens” should be “said light filters screen” or similar.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“signal conversion unit” in Claim 12
“signal processing unit” in Claim 12
“comparison unit” in Claim 12
“instruction unit” in Claim 12
“signal output unit” in Claim 12
“light projection device” in Claim 14
"optical pickup member" in Claim 14
"image display member" in Claim 14
"light source control member" in Claim 15
Support has been provided on specification page 35 for “light projection device” and the “optical pickup member”, and on page 40 for the “image display member”.  Insufficient support has been provided for the “signal conversion unit”, the “signal processing unit”, the “comparison unit”, the “instruction unit”, the “signal output unit”, and the “light source control member”.  Please see 35 U.S.C. 112(a) and 112(b) rejections below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “signal conversion unit” recited in Claim 12 is described on specification pages 32-33, but insufficient structure has been provided to show how intensity values of light signals can be picked up and how photoelectric conversions can be performed as required by the claim limitations.
The “signal processing unit” recited in Claim 12 is described on specification page 33, but insufficient structure has been provided to show how weighted averages can be made and how an intensity value a0 can be obtained as required by the claim limitations.
The “comparison unit” recited in Claim 12 is described on specification page 33, but insufficient structure has been provided to show how a comparison between an intensity value a1 and an intensity value a0 can be performed as required by the claim limitations. 
The “instruction unit” recited in Claim 12 is described on specification pages 33-34, but insufficient structure has been provided to show how a determination can be made and how a corresponding operation can be performed based on a comparison result as required by the claim limitations. 
The “signal output unit” recited in Claim 12 is described on specification page 35, but insufficient structure has been provided to show how instructions may be received to output colored-fluorescent video signals as required by the claim limitations. 
The “light source control member” recited in Claim 15 is described on specification page 35, but insufficient structure has been provided to show how intensities of the white light source and the excitation light source can be modified as required by the claim limitations. 
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 9, 12 recite a difference and a contrast which “achieves or approaches a predetermined best value”.  This limitation is indefinite because it is unclear how the term “approaches” is related to the predetermined best value.  The degree of specificity required in the different or contrast between the predetermined best value and a value said to “approach” this value is not defined with a unit of measurement or other indicator as to the amount of variability provided by the limitation.
Claims 1, 10, 12, 19 recite “a value appearing before said intensity…is decreased”.  This limitation is indefinite because it is unclear if the term “appearing” as it relates to the value is used to indicate an intensity value of the white light source used previously or to some visible display of the value that appears before the decrease in intensity.  For the remainder of this Action, it is assumed that the phrase “appearing before” indicates an intensity value of the white light source used previously.
Claim 14 recites “an R light, a G light, and a B light” from white light reflected from the inspected area in lines 11-12.  It is unclear if these elements are the same as the “a red light, a green light, and a blue light” recited in Claim 12, line 6, which are also reflections of white light from the inspected area.  For clarity, if the limitations refer to the same feature, Claim 14 should read “the red light, the green light, and the blue light”.  Additional clarification is required.
Claim 18 recites “said endoscope” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

The following limitations are indefinite because the elements are redefined after having been previously been recited in the claims.  In each case, it is unclear if reference is made to the previously recited element or to an additional element: 
“each pixel of said sensor that images said near infrared fluorescent light” in Claim 1, step S10, Claim 8, step S22, Claim 10, step S62, and Claim 19, step S62, previously defined in Claim 1, step S3.
“a contrast of said near infrared fluorescent light signal”, “an RGB background light”, and “a predetermined best value” in Claim 9, lines 2-3, previously defined in Claim 7, step S4.
“RGB colored video signals” in Claim 10, step S65 and Claim 19, step S65, previously defined in Claim 7, step S7.
“intensity values of light signals” in Claim 12, line 11, previously defined in line 3.
“each pixel of said sensor that images said near infrared fluorescent light” in Claim 12, lines 38-39, previously defined in lines 16-17.
“a photoelectric conversion of light signals received by each pixel” in Claim 12, line 38, previously defined in line 16.
“an image processing system” in Claim 13, line 2, previously defined in Claim 12, line 1.
“an inspected area” in Claim 14, line 5, previously defined in Claim 12, line 9.
“near infrared fluorescent light” in Claim 14, line 7, previously defined in Claim 12, line 8.
“a white light” in Claim 14, lines 4 and 10, previously defined in Claim 12, line 7.
“a red light sensor, a green light sensor, and a blue light sensor” in Claim 14, lines 9-10, previously defined in Claim 12, line 4.
“a white light source” and “an excitation light source” in Claim 15, lines 2-3, previously defined in Claim 12, lines 9-10.

Claim limitations “signal conversion unit”, “signal processing unit”, “comparison unit”, “instruction unit”, “signal output unit”, and “light source control member” in Claims 12, 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  These limitations have no known structural equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 101
Claims 1-2, 7-11, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites making weighted averages of intensities of light signals, determining a difference between two intensity values successive pixels, and determining if the difference achieves or approaches a predetermined best value.
The limitation of making weighted averages of intensities of light signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “making weighted averages” in the context of this claim encompasses the user comparing the intensity of color in two signals. 
Similarly, the limitation of determining a difference between two intensity values successive pixels, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user identifying a difference in intensity.
Further, the limitation of determining if the difference achieves or approaches a predetermined best value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user comparing a value to a known threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite a processor or computing means claimed to perform the functions.  Therefore, these elements amount to a series of mental steps.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of illuminating an inspected area using a white light source and an excitation light source and outputting light and video signals are directed to gathering and outputting data for use in a claimed process, which is an extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept. 
As discussed above with respect to integration of the abstract idea into a practical application, no additional elements have been provided to perform the determination steps and amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claim 7 recites determining a difference between two intensity values successive pixels and determining if the difference achieves or approaches a predetermined best value.  As detailed above, each of these functions could be performed mentally.  This judicial exception is not integrated into a practical application because claim does not recite a processor or computing means claimed to perform the functions.  Therefore, these elements amount to a series of mental steps.  As detailed above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claims 2, 8-11, 19 recite additional steps related to determining an amount or difference in light intensity and outputting light and video signals.  As detailed above, each of these functions could be performed mentally.  This judicial exception is not integrated into a practical application because claim does not recite a processor or computing means claimed to perform the functions.  Therefore, these elements amount to a series of mental steps.  As detailed above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Allowable Subject Matter
Claims 1-2, 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: US 20160062103 A1 by Yang et al. (hereinafter “Yang”) and US 20170289467 A1 by Yamamoto (hereinafter “Yamamoto”) are considered analogous art.
Regarding Claim 1, Yang discloses a method of forming a fluorescent image, characterized in comprising steps: S1: using a white light source and an excitation light source to illuminate an inspected area (visible light and excitation light provided to a target tissue), wherein said excitation light source is adjusted to have a highest intensity (NIR excitation light is switched on in step 551; [0043]; Fig. 5B); 
S2: making weighted average of intensities of light signals of two of said red light, said green light and said blue light, which are received by each pixel of two said sensors not receiving said near infrared fluorescent light, to obtain an intensity a0 of a third light signal (processor calculates an average signal value of fluorescence non-active pixels);
S3: determining in sequence whether an intensity al, which is received by each pixel of said sensor imaging said near infrared fluorescent light, is greater than said intensity value a0 generated in said step S2 (processor calculates a ratio of signal values between fluorescence active pixels and fluorescence non-active pixels in step 561; [0048]; Fig. 5B); 
S4: determining whether successive N pixels all satisfy al>a0 (ratio of signal values between fluorescence active pixels and fluorescence non-active pixels in step 561; [0048]; Fig. 5B); if no, lowering an intensity of said white light source, and returning to said step S2, wherein N is a natural number and N>2 (controller decreases the visible light intensity in step 563 if the calculated ratio is higher than a predetermined value; [0048-49]);
S5: controlling said sensor, which images said near infrared fluorescent light, to output near infrared fluorescent light signals (fluorescence images captured during fluorescence imaging mode in steps 516-520; [0041, 50]; Fig. 5A); 
S7: outputting near infrared fluorescent video signals (images captured during fluorescence and visible imaging are output for display; [0041]);
S8: determining whether al<a0; if yes, decreasing said intensity of said white light source (controller decreases the visible light intensity in step 563 if the calculated ratio is higher than a predetermined value; [0048-49]), and returning to said step S2 (Fig. 5B);
S10: determining in sequence whether an intensity all received by each pixel of said sensor that images said near infrared fluorescent light is smaller than said light intensity a0 acquired in said step S2 after said intensity of said white light source is decreased (processor calculates a ratio of signal values between fluorescence active pixels and fluorescence non-active pixels in step 561; [0048]; Fig. 5B); if no, returning to said step S2 (Fig. 5B); 
S12: outputting RGB colored video signals (visible images output for display; [0041]);
S13: outputting colored-fluorescent video signals according to said near infrared fluorescent video signals output in said step S7 and said RGB colored video signals output in said step S12 (images captured during fluorescence and visible imaging are output for display; [0041]).
Yang does not disclose respectively imaging a red light, a green light and a blue light of a reflection of a white light on a red light sensor, a green light sensor and a blue light sensor; using one of said red light sensor, said green light sensor and said blue light sensor to image a near infrared fluorescent light emitted from said inspected area; the order of method steps including proceeding to step S4 or step S8 based on the outcome of step S3, proceeding to a step S5 based on the outcome of step S4; in step S5: controlling other two said sensors not to output signals; acquiring an average intensity al' of said near infrared fluorescent light signals within a given area of a corresponding said sensor; in step S6: determining whether a difference between al' and a0 achieves or approaches a predetermined best value; if yes, proceeding to a step S7; if no, adjusting said intensity of said white light source, and returning to said step S2; proceeding to a step S9: decreasing said intensity of said white light source based on the outcome of step S8; and proceeding to a step S11: restoring said intensity of said white light source to a value appearing before said intensity of said white light source is decreased based on the outcome of step S10.
However, Yamamoto discloses an endoscope device including a camera head 30a for capturing light in visible and infrared wavelength bands reflected from a subject 60.  Image sensors 303a, 304, and 305a capture blue, red, and green wavelengths split by a dichroic prism, respectively.  The first image sensor 303a also captures fluorescence in the infrared wavelength band ([0057-63]; Fig. 1).  An arithmetic unit 40 of the endoscope device performs interpolation processing on the captured fluorescence image signal based on other pixel values captured simultaneously ([0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yang with the sensor configuration disclosed by Yamamoto with the benefit of capturing a visible light image and a fluorescence image (Yamamoto [0075]).
Neither Yang nor Yamamoto discloses proceeding to step S4 or step S8 based on the outcome of step S3, proceeding to a step S5 based on the outcome of step S4; in step S5: controlling other two said sensors not to output signals; in step S6: determining whether a difference between al' and a0 achieves or approaches a predetermined best value; if yes, proceeding to a step S7; if no, adjusting said intensity of said white light source, and returning to said step S2; proceeding to a step S9: decreasing said intensity of said white light source based on the outcome of step S8; and proceeding to a step S11: restoring said intensity of said white light source to a value appearing before said intensity of said white light source is decreased based on the outcome of step S10.  Further, these limitations are not found to be anticipated or rendered obvious by the prior art.
Regarding Claim 7, Yang as modified by Yamamoto discloses the steps S1, S3-S5, and S7-S8 as detailed above.  Yang further discloses S2: determining whether said sensor, which images said near infrared fluorescent light, receives near infrared fluorescent light signals; if yes, proceeding to a step S3 (captured fluorescence images during fluorescence imaging mode indicates that the infrared light is incident on the sensor; [0041]; Fig. 5A).
Yang does not disclose S6: determining whether a reason why said near infrared fluorescent light signals are not received in said step S2 is that said inspected area does not emit said near infrared fluorescent light; if yes, proceeding to a step S7; if no, decreasing said intensity of said white light source, and returning to the step S2.
Neither Yang nor Yamamoto discloses proceeding to step S6 based on the outcome of step S2; proceeding to a step S4 based on the outcome of step S3; in step S4: controlling other two said sensors not to output signals; in step S4: determining whether a contrast of said near infrared fluorescent light signal and an RGB background light achieves or approaches a predetermined best value; if yes, proceeding to a step S5; if no, adjusting said intensity of said white light source, or adjusting an intensity of said excitation light source, or adjusting said intensity of said white light source and said intensity of said excitation light source at the same time, and then returning to said step S2; in step S6: determining whether a reason why said near infrared fluorescent light signals are not received in said step S2 is that said inspected area does not emit said near infrared fluorescent light; if yes, proceeding to a step S7; if no, decreasing said intensity of said white light source, and returning to the step S2.  Further, these limitations are not found to be anticipated or rendered obvious by the prior art.
Regarding Claim 12, Yang as modified by Yamamoto discloses the limitations detailed in Claim 1 above.  Yang further discloses an image processing system (endoscope system 100), comprising a pulse generator (light source 104) and an image processor (controller 108; [0026]; Fig. 1).  
Neither Yang nor Yamamoto discloses the instruction unit controls other two said sensors not to output light signals; let al' be an average value of intensities of said near infrared fluorescent light signals within a given area of said sensor receiving said near infrared fluorescent light; if a difference between al' and a0 achieves or approaches a predetermined best value, said instruction unit sends out a second instruction; if a difference between al' and a0 does not achieve or approach said predetermined best value, said instruction unit sends out a third instruction to decrease an intensity of said white light source; in a case that al=a0, said instruction unit sends out said third instruction to decrease said intensity of said white light source; if all<a0, said instruction unit sends out a fifth instruction to restore said intensity of said white light source to a value appearing before said intensity of said white light is decreased.  Further, these limitations are not found to be anticipated or rendered obvious by the prior art.
Claims 2, 8-11, 13-20 contain allowable subject matter as depending from Claims 1, 7, and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100245616 A1
US 20160287081 A1
US 20170035280 A1
US 9763299 B1
CN 106236006 A

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795